 


109 HR 1212 IH: Save America’s Valuable Energy Resources Act of 2005
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1212 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Weller (for himself and Mr. Cardin) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide tax credits for making energy efficiency improvements to existing homes and for constructing new energy efficient homes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Save America’s Valuable Energy Resources Act of 2005. 
(b)Amendment of 1986 codeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
2.Credit for energy efficiency improvements to existing homes 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Energy efficiency improvements to existing homes 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 20 percent of the amount paid or incurred by the taxpayer for qualified energy efficiency improvements installed during such taxable year. 
(b)Limitations 
(1)Maximum creditThe credit allowed by this section with respect to a dwelling shall not exceed $2,000. 
(2)Prior credit amounts for taxpayer on same dwelling taken into accountIf a credit was allowed to the taxpayer under subsection (a) with respect to a dwelling in 1 or more prior taxable years, the amount of the credit otherwise allowable for the taxable year with respect to that dwelling shall not exceed the amount of $2,000 reduced by the sum of the credits allowed under subsection (a) to the taxpayer with respect to the dwelling for all prior taxable years. 
(3)Limitation based on amount of taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under this subpart (other than this section and section 23) and section 27 for the taxable year. 
(c)Carryforward of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by subsection (b)(3) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such succeeding taxable year. 
(d)Qualified energy efficiency improvementsFor purposes of this section, the term qualified energy efficiency improvements means any energy efficient building envelope component which meets the prescriptive criteria for such component established by the 1998 International Energy Conservation Code, if— 
(1)such component is installed in or on a dwelling— 
(A)located in the United States, and 
(B)owned and used by the taxpayer as the taxpayer’s principal residence (within the meaning of section 121), 
(2)the original use of such component commences with the taxpayer, and 
(3)such component reasonably can be expected to remain in use for at least 5 years.If the aggregate cost of such components with respect to any dwelling exceeds $1,000, such components shall be treated as qualified energy efficiency improvements only if such components are also certified in accordance with subsection (e) as meeting such criteria. 
(e)CertificationThe certification described in subsection (d) shall be— 
(1)determined on the basis of the technical specifications or applicable ratings (including product labeling requirements) for the measurement of energy efficiency, based upon energy use or building envelope component performance, for the energy efficient building envelope component, 
(2)provided by a local building regulatory authority, a utility, a manufactured home production inspection primary inspection agency (IPIA), or an accredited home energy rating system provider who is accredited by or otherwise authorized to use approved energy performance measurement methods by the Mortgage Industry's Home Energy Rating System (as maintained by National Association of State Energy Officials and the Residential Energy Services Network), and 
(3)made in writing in a manner that specifies in readily verifiable fashion the energy efficient building envelope components installed and their respective energy efficiency levels. 
(f)Definitions and special rules 
(1)Tenant-stockholder in cooperative housing corporationIn the case of an individual who is a tenant-stockholder (as defined in section 216) in a cooperative housing corporation (as defined in such section), such individual shall be treated as having paid his tenant-stockholder’s proportionate share (as defined in section 216(b)(3)) of the cost of qualified energy efficiency improvements made by such corporation. 
(2)Condominiums 
(A)In generalIn the case of an individual who is a member of a condominium management association with respect to a condominium which he owns, such individual shall be treated as having paid his proportionate share of the cost of qualified energy efficiency improvements made by such association. 
(B)Condominium management associationFor purposes of this paragraph, the term condominium management association means an organization which meets the requirements of paragraph (1) of section 528(c) (other than subparagraph (E) thereof) with respect to a condominium project substantially all of the units of which are used as residences. 
(3)Building envelope componentThe term building envelope component means insulation material or system which is specifically and primarily designed to reduce the heat loss or gain of a dwelling when installed in or on such dwelling, exterior windows (including skylights) and doors, and metal roofs with appropriate pigmented coatings which are specifically and primarily designed to reduce the heat gain of a dwelling when installed in or on such dwelling. 
(4)Manufactured homes includedFor purposes of this section, the term dwelling includes a manufactured home which conforms to Federal Manufactured Home Construction and Safety Standards (24 CFR 3280). 
(g)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed. 
(h)Application of SectionThis section shall apply to qualified energy efficiency improvements installed after December 31, 2004 and before January 1, 2010.. 
(b)Conforming amendments 
(1)Subsection (a) of section 1016 is amended by striking and at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , and, and by adding at the end the following new paragraph: 
 
(32)to the extent provided in section 25C(g), in the case of amounts with respect to which a credit has been allowed under section 25C.. 
(2)The table of sections for subpart A of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Energy efficiency improvements to existing homes.  
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2004. 
3.Business credit for construction of new energy efficient home 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 (relating to business related credits) is amended by inserting after section 45I the following new section: 
 
45J.New energy efficient home credit 
(a)In generalFor purposes of section 38, in the case of an eligible contractor, the credit determined under this section for the taxable year is an amount equal to the aggregate adjusted bases of all energy efficient property installed in a qualified new energy efficient home during construction of such home. 
(b)Limitations 
(1)Maximum credit 
(A)In generalThe credit allowed by this section with respect to a dwelling shall not exceed $2,000. 
(B)Prior credit amounts on same dwelling taken into accountIf a credit was allowed under subsection (a) with respect to a dwelling in 1 or more prior taxable years, the amount of the credit otherwise allowable for the taxable year with respect to that dwelling shall not exceed the amount of $2,000 reduced by the sum of the credits allowed under subsection (a) with respect to the dwelling for all prior taxable years. 
(2)Coordination with rehabilitation and energy creditsFor purposes of this section— 
(A)the basis of any property referred to in subsection (a) shall be reduced by that portion of the basis of any property which is attributable to qualified rehabilitation expenditures (as defined in section 47(c)(2)) or to the energy percentage of energy property (as determined under section 48(a)), and 
(B)expenditures taken into account under either section 47 or 48(a) shall not be taken into account under this section. 
(c)DefinitionsFor purposes of this section— 
(1)Eligible contractorThe term eligible contractor means the person who constructed the new energy efficient home, or in the case of a manufactured home which conforms to Federal Manufactured Home Construction and Safety Standards (24 CFR 3280), the manufactured home producer of such home. 
(2)Energy efficient propertyThe term energy efficient property means any energy efficient building envelope component, and any energy efficient heating or cooling appliance. 
(3)Qualified new energy efficient homeThe term qualified new energy efficient home means a dwelling— 
(A)located in the United States, 
(B)the construction of which is substantially completed after December 31, 2004, 
(C)the original use of which is as a principal residence (within the meaning of section 121) which commences with the person who acquires such dwelling from the eligible contractor, and 
(D)which is certified to have a level of annual heating and cooling energy consumption that is at least 30 percent below the annual level of heating and cooling energy consumption of a comparable dwelling constructed in accordance with the standards of the 1998 International Energy Conservation Code and to have building envelope component improvements account for 1/3 of such 30 percent. 
(4)ConstructionThe term construction includes reconstruction and rehabilitation. 
(5)AcquireThe term acquire includes purchase and, in the case of reconstruction and rehabilitation, such term includes a binding written contract for such reconstruction or rehabilitation. 
(6)Building envelope componentThe term building envelope component means insulation material or system which is specifically and primarily designed to reduce the heat loss or gain of a dwelling when installed in or on such dwelling, exterior windows (including skylights) and doors, and metal roofs with appropriate pigmented coatings which are specifically and primarily designed to reduce the heat gain of a dwelling when installed in or on such dwelling. 
(7)Manufactured home includedThe term dwelling includes a manufactured home conforming to Federal Manufactured Home Construction and Safety Standards (24 CFR 3280). 
(d)Certification 
(1)MethodA certification described in subsection (c)(3)(D) shall be determined on the basis of one of the following methods: 
(A)The technical specifications or applicable ratings (including product labeling requirements) for the measurement of energy efficiency for the energy efficient building envelope component or energy efficient heating or cooling appliance, based upon energy use or building envelope component performance. 
(B)An energy performance measurement method that utilizes computer software approved by organizations designated by the Secretary. 
(2)ProviderSuch certification shall be provided by— 
(A)in the case of a method described in paragraph (1)(A), a local building regulatory authority, a utility, a manufactured home production inspection primary inspection agency (IPIA), or an accredited home energy rating systems provider who is accredited by, or otherwise authorized to use, approved energy performance measurement methods by the Mortgage Industry's Home Energy Rating System (as maintained by National Association of State Energy Officials and the Residential Energy Services Network), or 
(B)in the case of a method described in paragraph (1)(B), an individual recognized by an organization designated by the Secretary for such purposes. 
(3)FormSuch certification shall be made in writing in a manner that specifies in readily verifiable fashion the energy efficient building envelope components and energy efficient heating or cooling appliances installed and their respective energy efficiency levels, and in the case of a method described in subparagraph (B) of paragraph (1), accompanied by written analysis documenting the proper application of a permissible energy performance measurement method to the specific circumstances of such dwelling. 
(4)Regulations 
(A)In generalIn prescribing regulations under this subsection for energy performance measurement methods, the Secretary shall prescribe procedures for calculating annual energy costs for heating and cooling and cost savings and for the reporting of the results. Such regulations shall— 
(i)be based on the National Home Energy Rating Technical Guidelines of the National Association of State Energy Officials, the Mortgage Industry's Home Energy Rating System (as maintained by National Association of State Energy Officials and the Residential Energy Services Network), or the modified 1998 California Residential ACM manual, 
(ii)provide that any calculation procedures be developed such that the same energy efficiency measures allow a home to qualify for the credit under this section regardless of whether the house uses a gas or oil furnace or boiler or an electric heat pump, and 
(iii)require that any computer software allow for the printing of the Federal tax forms necessary for the credit under this section and explanations for the homebuyer of the energy efficient features that were used to comply with the requirements of this section. 
(B)ProvidersFor purposes of paragraph (2)(B), the Secretary shall establish requirements for the designation of individuals based on the requirements for energy consultants and home energy raters specified by the National Association of State Energy Officials. 
(e)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed. 
(f)Application of SectionSubsection (a) shall apply to dwellings purchased during the period beginning on January 1, 2005, and ending on December 31, 2009.. 
(b)Credit made part of general business creditSubsection (b) of section 38 (relating to current year business credit) is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end thereof the following new paragraph: 
 
(20)the new energy efficient home credit determined under section 45J.. 
(c)Denial of double benefitSection 280C (relating to certain expenses for which credits are allowable) is amended by adding at the end thereof the following new subsection: 
 
(e)New energy efficient home expensesNo deduction shall be allowed for that portion of expenses for a new energy efficient home otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under section 45J.. 
(d)Deduction for certain unused business creditsSubsection (c) of section 196 is amended by striking and at the end of paragraph (11), by striking the period at the end of paragraph (12) and inserting , and, and by adding after paragraph (12) the following new paragraph: 
 
(13)the new energy efficient home credit determined under section 45J.. 
(e)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 is amended by inserting after the item relating to section 45I the following new item: 
 
 
Sec. 45J. New energy efficient home credit.  
(f)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2004. 
4.Allowance of deduction for energy efficient commercial building property 
(a)In generalPart VI of subchapter B of chapter 1 (relating to itemized deductions for individuals and corporations) is amended by inserting after section 179B the following new section: 
 
179C.Deduction for energy efficient commercial building property 
(a)Allowance of deduction 
(1)In generalThere shall be allowed as a deduction an amount equal to energy efficient commercial building property expenditures made by a taxpayer for the taxable year. 
(2)Maximum amount of deductionThe amount of energy efficient commercial building property expenditures taken into account under paragraph (1) shall not exceed an amount equal to the product of— 
(A)$2.25, and 
(B)the square footage of the building with respect to which the expenditures are made. 
(3)Year deduction allowedThe deduction under paragraph (1) shall be allowed for the taxable year in which the building is placed in service. 
(b)Energy efficient commercial building property expendituresFor purposes of this section, the term energy efficient commercial building property expenditures means an amount paid or incurred for energy efficient commercial building property installed on or in connection with new construction or reconstruction of property— 
(1)for which depreciation is allowable under section 167, 
(2)which is located in the United States, and 
(3)the construction or erection of which is completed by the taxpayer.Such property includes all residential rental property, including low-rise multifamily structures and single family housing property which is not within the scope of Standard 90.1–1999 (described in subsection (c)). Such term includes expenditures for labor costs properly allocable to the onsite preparation, assembly, or original installation of the property. 
(c)Energy efficient commercial building propertyFor purposes of subsection (b)— 
(1)In generalThe term energy efficient commercial building property means any property which reduces total annual energy and power costs with respect to the lighting, heating, cooling, ventilation, and hot water supply systems of the building by 50 percent or more in comparison to a reference building which meets the requirements of Standard 90.1–1999 of the American Society of Heating, Refrigerating, and Air Conditioning Engineers and the Illuminating Engineering Society of North America using methods of calculation under paragraph (2) and certified by qualified professionals as provided under subsection (f). 
(2)Methods of calculationThe Secretary, in consultation with the Secretary of Energy, shall promulgate regulations which describe in detail methods for calculating and verifying energy and power consumption and cost, taking into consideration the provisions of the 1998 California Nonresidential ACM Manual. These procedures shall meet the following requirements: 
(A)In calculating tradeoffs and energy performance, the regulations shall prescribe the costs per unit of energy and power, such as kilowatt hour, kilowatt, gallon of fuel oil, and cubic foot or Btu of natural gas, which may be dependent on time of usage. 
(B)The calculational methodology shall require that compliance be demonstrated for a whole building. If some systems of the building, such as lighting, are designed later than other systems of the building, the method shall provide that either— 
(i)the expenses taken into account under subsection (a) shall not occur until the date designs for all energy-using systems of the building are completed, 
(ii)the energy performance of all systems and components not yet designed shall be assumed to comply minimally with the requirements of such Standard 90.1–1999, or 
(iii)the expenses taken into account under subsection (a) shall be a fraction of such expenses based on the performance of less than all energy-using systems in accordance with subparagraph (C). 
(C)The expenditures in connection with the design of subsystems in the building, such as the envelope, the heating, ventilation, air conditioning and water heating system, and the lighting system shall be allocated to the appropriate building subsystem based on system-specific energy cost savings targets in regulations promulgated by the Secretary of Energy which are equivalent, using the calculation methodology, to the whole building requirement of 50 percent savings. 
(D)The calculational methods under this subparagraph need not comply fully with section 11 of such Standard 90.1–1999. 
(E)The calculational methods shall be fuel neutral, such that the same energy efficiency features shall qualify a building for the deduction under this subsection regardless of whether the heating source is a gas or oil furnace or an electric heat pump. 
(F)The calculational methods shall provide appropriate calculated energy savings for design methods and technologies not otherwise credited in either such Standard 90.1–1999 or in the 1998 California Nonresidential ACM Manual, including the following: 
(i)Natural ventilation. 
(ii)Evaporative cooling. 
(iii)Automatic lighting controls such as occupancy sensors, photocells, and timeclocks. 
(iv)Daylighting. 
(v)Designs utilizing semi-conditioned spaces that maintain adequate comfort conditions without air conditioning or without heating. 
(vi)Improved fan system efficiency, including reductions in static pressure. 
(vii)Advanced unloading mechanisms for mechanical cooling, such as multiple or variable speed compressors. 
(viii)The calculational methods may take into account the extent of commissioning in the building, and allow the taxpayer to take into account measured performance that exceeds typical performance. 
(3)Computer software 
(A)In generalAny calculation under this subsection shall be prepared by qualified computer software. 
(B)Qualified computer softwareFor purposes of this paragraph, the term qualified computer software means software— 
(i)for which the software designer has certified that the software meets all procedures and detailed methods for calculating energy and power consumption and costs as required by the Secretary, 
(ii)which provides such forms as required to be filed by the Secretary in connection with energy efficiency of property and the deduction allowed under this section, and 
(iii)which provides a notice form which summarizes the energy efficiency features of the building and its projected annual energy costs. 
(d)Allocation of deduction for public propertyIn the case of energy efficient commercial building property installed on or in public property, the Secretary shall promulgate a regulation to allow the allocation of the deduction to the person primarily responsible for designing the property in lieu of the public entity which is the owner of such property. Such person shall be treated as the taxpayer for purposes of this section. 
(e)Notice to ownerThe qualified individual shall provide an explanation to the owner of the building regarding the energy efficiency features of the building and its projected annual energy costs as provided in the notice under subsection (c)(3)(B)(iii). 
(f)CertificationThe Secretary, in consultation with the Secretary of Energy, shall establish requirements for certification and compliance procedures similar to the procedures under section 45J(d). 
(g)Basis reductionFor purposes of this title, the basis of any property shall be reduced by the amount of the deduction with respect to such property which is allowed by subsection (a). 
(h)TerminationThis section shall not apply to property placed in service after December 31, 2009.. 
(b)Conforming amendments 
(1)Section 1016(a) is amended by striking and at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , and, and by inserting the following new paragraph: 
 
(33)to the extent provided in section 179C(g).. 
(2)Section 1245(a) is amended by inserting 179C, after 179B, both places it appears in paragraphs (2)(C) and (3)(C). 
(3)Section 1250(b)(3) is amended by inserting before the period at the end of the first sentence or by section 179C. 
(4)Section 263(a)(1) is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting , or, and by inserting after subparagraph (I) the following new subparagraph: 
 
(J)expenditures for which a deduction is allowed under section 179C.. 
(5)Section 312(k)(3)(B) is amended by striking or 179B each place it appears in the heading and text and inserting , 179B, or 179C. 
(c)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 is amended by adding after section 179B the following new item: 
 
 
Sec. 179C. Deduction for energy efficient commercial building property.  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
 
